UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05537 Nicholas Money Market Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2013 Date of Reporting Period: 09/30/2013 Item 1. Schedule of Investments. Nicholas Money Market Fund, Inc. Schedule of Investments (unaudited) As of 09/30/2013 Yield to Amortized Principal Maturity Maturity Cost Amount Date (Note 1 (b)) (Note 1 (a)) COMMERCIAL PAPER 60.20% $ 300,organ Chase & Co. 10/01/2013 0.22 % 300,000 1,599,000 National Australia Funding (Delaware) Inc. 10/01/2013 0.17 % 1,599,000 500, 10/02/2013 0.18 % 499,997 1,020,000 Rockwell Automation, Inc. 10/02/2013 0.10 % 1,019,997 2,250,000 Wisconsin Gas Company 10/02/2013 0.15 % 2,249,991 2,000,000 Southern Company Funding Corporation 10/03/2013 0.17 % 1,999,981 750,000 Southern Company Funding Corporation 10/03/2013 0.17 % 749,993 2,250,000 UnitedHealth Group Incorporated 10/04/2013 0.12 % 2,249,978 931,000 UnitedHealth Group Incorporated 10/04/2013 0.12 % 930,991 2,095,000 Rockwell Automation, Inc. 10/07/2013 0.12 % 2,094,958 300,000 Southern Company Funding Corporation 10/08/2013 0.17 % 299,990 250,000 Southern Company Funding Corporation 10/09/2013 0.20 % 249,989 3,000,000 Brown-Forman Corporation 10/15/2013 0.13 % 2,999,848 425,000 ConocoPhillips Qatar Funding Ltd. 10/18/2013 0.11 % 424,978 386,000 John Deere Financial Limited 10/18/2013 0.12 % 385,978 1,000,000 Prudential Financial, Inc. 10/18/2013 0.23 % 999,891 1,932,000 Nordea Bank AB 10/21/2013 0.17 % 1,931,817 250,000 Commonwealth Bank of Australia 10/22/2013 0.20 % 249,971 250,000 ConocoPhillips Qatar Funding Ltd. 10/25/2013 0.08 % 249,987 494,000 General Electric Capital Corporation 10/30/2013 0.20 % 493,920 750,000 Nordea Bank AB 11/01/2013 0.18 % 749,884 2,003,000 Philip Morris International Inc. 11/01/2013 0.08 % 2,002,862 250,ew Zealand (Int'l.) Limited 11/06/2013 0.19 % 249,952 1,289,000 Toyota Motor Credit Corporation 11/06/2013 0.15 % 1,288,807 330,000 Reckitt Benckiser Treasury Services plc 11/08/2013 0.12 % 329,958 550,000 Prudential Financial, Inc. 11/15/2013 0.23 % 549,842 800,apital, LLC 11/20/2013 0.12 % 799,867 175,000 Toyota Motor Credit Corporation 11/20/2013 0.19 % 174,954 1,350,000 Prudential plc 11/22/2013 0.14 % 1,349,727 1,200,000 Westpac Securities NZ Limited 11/27/2013 0.19 % 1,199,639 430,000 Swedbank 12/04/2013 0.16 % 429,878 1,001,000 Coca-Cola Company (The) 12/05/2013 0.16 % 1,000,711 1,250,000 JPMorgan Chase & Co. 12/05/2013 0.22 % 1,249,503 1,101,000 Swedbank 12/05/2013 0.20 % 1,100,612 1,143,000 Swedbank 12/05/2013 0.20 % 1,142,597 250,000 Coca-Cola Company (The) 12/17/2013 0.18 % 249,904 955,000 Coca-Cola Company (The) 12/18/2013 0.16 % 954,669 725, 12/20/2013 0.20 % 724,678 275, 12/20/2013 0.22 % 274,865 1,001,000 Toyota Motor Credit Corporation 12/30/2013 0.15 % 1,000,625 1,000,000 Prudential plc 01/13/2014 0.25 % 999,278 895,000 Prudential plc 01/13/2014 0.26 % 894,328 TOTAL COMMERCIAL PAPER 40,698,395 CORPORATE NOTES 19.65% 1,625,000 American Honda Finance Corporation, 6.70% 10/01/2013 0.25 % 1,625,000 2,000,000 eBay Inc., 0.875% 10/15/2013 0.25 % 2,000,477 2,600,000 International Business Machines, 6.50% 10/15/2013 0.18 % 2,606,309 350,000 Coca Cola Company (The), 0.75% 11/15/2013 0.17 % 350,247 2,000,000 Walt Disney Company (The), 4.50% 12/15/2013 0.32 % 2,017,019 1,000,000 Bank of Nova Scotia (The), 2.375% 12/17/2013 0.20 % 1,004,520 2,128,000 Caterpillar Financial Services Corporation, 6.125% 02/17/2014 0.21 % 2,175,093 1,500,000 John Deere Capital Corporation, 1.60% 03/03/2014 0.22 % 1,508,721 TOTAL CORPORATE NOTES 13,287,386 U.S. GOVERNMENT AGENCY SECURITIES 14.42% 120,000 Federal Home Loan Banks 10/03/2013 0.03 % 120,000 425,000 Federal Home Loan Banks 10/24/2013 0.04 % 424,989 600,000 Federal Home Loan Banks 10/30/2013 0.05 % 599,976 Page 1 $ 125,000 Freddie Mac 10/31/2013 0.05 % $ 145,000 Federal Home Loan Banks 11/08/2013 0.07 % 144,989 100,000 Freddie Mac 11/12/2013 0.05 % 99,994 500,000Federal Home Loan Banks 11/13/2013 0.05 % 499,970 4,000 Freddie Mac, 4.875% 11/15/2013 0.41 % 4,022 3,000,000 Freddie Mac Floating Rate Note, 0.38%(a) 11/18/2013 0.38 % 3,001,299 150,000 Federal Home Loan Banks 11/22/2013 0.07 % 149,985 100,000 Fannie Mae 11/27/2013 0.05 % 99,992 963,000 Freddie Mac 12/02/2013 0.05 % 962,917 100,000 Federal Home Loan Banks 12/04/2013 0.05 % 99,992 2,270,000 Federal Home Loan Banks 12/06/2013 0.04 % 2,269,834 1,143,000 Fannie Mae Floating Rate Note, 0.23%(a) 03/04/2014 0.23 % 1,143,106 TOTAL U.S. GOVERNMENT AGENCY SECURITIES 9,746,060 U.S. GOVERNMENT SECURITIES 14.47% 5,000,000 U.S. Treasury Note, 4.25% 11/15/2013 0.08 % 5,025,553 1,250,000 U.S. Treasury Note, 0.50% 11/15/2013 0.10 % 1,250,615 1,500,000 U.S. Treasury Note, 2.00% 11/30/2013 0.06 % 1,504,756 2,000,000 U.S. Treasury Note, 0.75% 12/15/2013 0.10 % 2,002,674 - TOTAL U.S. GOVERNMENT SECURITIES 9,783,598 TOTAL SECURITY HOLDINGS - 108.74% 73,515,439 LIABILITIES, NET OF OTHER ASSETS - (8.74%) (5,908,909 ) TOTAL NET ASSETS (base of percentages disclosed above) - 100.00% $ - % OF NET ASSETS (a) Variable rate security - interest rate subject to periodic change As of September 30, 2013, there were no differences between the total cost of securities for financial reporting purposes and federal income tax purposes. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - None $ - - Level 2 - Commercial Paper 40,698,395 Corporate Notes 13,287,386 Page 2 U.S. Government Agency Securities 9,746,060 U.S. Government Securities 9,783,598 Level 3 - None - - - Total $73,515,439 Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Money Market Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 11/20/2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 11/20/2013 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 11/20/2013
